PLATA RESOURCES, INC. 2911 Park Avenue Pasay City, Metro Manila Philippines December 22, 2010 Filed via Edgar and via Facsimile Transmission – 703-813-6982 United States Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC 20549-7010 Attention: Mr. Karl Hiller, Branch Chief Dear Mr. Hiller: Re:Plata Resources, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 15, 2010 Form 10-Q for the Quarter Ended September 30, 2010 File No. 000-53207 We are in receipt of your letter dated December 9, 2010. As our legal counsel discussed with Ms. Jennifer Gallagher of your office, we will be unable to communicate with our geologist until after the New Year. His input is absolutely necessary in order to respond to some of the issues set forth in the aforementioned letter. Please therefore extend our deadline to file a response to your letter until January 15, 2011. Yours truly, Plata Resources, Inc. “DEXTER R. CALISO” Dexter R. Caliso Chief Executive Officer, President and Director c/cPresentacion A. Coranes -1-
